Citation Nr: 9921236	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1967 to March 1969 
and from August 1971 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 1992, the 
RO denied, in pertinent part, service connection for back and 
neck injuries.  

The Board notes that the RO has interpreted a February 1993 
statement as a notice of disagreement with the April 1992 rating 
decision which purportedly denied service connection for multiple 
joint arthritis.  However, review of the evidence of record 
demonstrates that the April 1992 rating decision was silent as to 
a determination of service connection for multiple joint 
arthritis.  A subsequent rating decision dated in May 1994 
included the issue of entitlement to service connection for 
multiple joint arthritis.  A statement of the case dated the same 
day as the May 1994 rating decision included the issue of 
entitlement to service connection for multiple joint arthritis.  
The Board finds that a timely notice of disagreement to the issue 
of entitlement to service connection for multiple joint arthritis 
has not been filed.  The issue is not currently in appellate 
status and is referred to the RO for initial consideration and 
appropriate action.  


FINDING OF FACT

The claims of entitlement to service connection for a neck 
disorder and a back disorder are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims for service connection for a neck disorder and a back 
disorder are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

No pertinent complaints or findings were included in the service 
medical records from the veteran's first period of active duty.  

The report of a May 1970 VA examination is of record.  No 
pertinent abnormalities were complained of or diagnosed.  

Review of the service medical records from the veteran's second 
period of active duty shows that in September 1972, he sought 
treatment for pain in his neck.  No diagnosis was made.  A 
treatment record dated in September 1973 included the notation 
that the veteran had a stiff neck with limited movement as a 
result of an injury during training.  An X-ray report dated in 
September 1978 included the notation that the veteran had fallen 
on his head and injured his neck.  No significant findings were 
noted.  A separate treatment record dated in September 1978 
contain an assessment of possible sprain.  A treatment record 
dated in October 1978 shows that the veteran was 3 weeks status 
post neck injury.  He had residual pain in the lower cervical 
area.  The assessment was cervical strain.  

In September 1990, the veteran sought treatment for pain in the 
lower neck and upper back.  The pain had been present for three 
days.  The assessment was possible herniation of T-1 vertebra and 
possible tearing of muscle tissue.  A separate record dated in 
September 1990 include an impression of musculoskeletal injury.  
In December 1990, it was noted that the veteran sought treatment 
for pain radiating from his neck to the upper thoracic spine.  

The February 1990 report of general medical examination shows no 
pertinent abnormalities were noted.  The Report of Medical 
History portion of the examination shows the veteran denied 
experiencing recurrent back pain.  

No pertinent abnormalities were noted on the retirement 
examination conducted in May 1991.  The veteran reported on the 
Report of Medical History portion of the retirement examination 
that he had had recurrent back pain.  A back disorder was not 
diagnosed.  

A VA examination was conducted in October 1991.  Multiple joint 
problems and back pain were noted.  The diagnosis was traumatic 
arthritis.  

The report of a December 1991 VA examination has been associated 
with the claims files.  The veteran complained of pain in the 
elbows, hands, knees and right ankle.  The clinical impression 
from the examination was multiple joint arthropathies from a 
subjective point of view with previous history of multiple 
injuries documented - gunshot wound to the left hand and ankle 
fracture.  The injuries have resulted in some loss of 
dorsiflexion but no evidence of chronic joint effusion or 
synovial thickening.  The rest of the orthopedic examination was 
"essentially benign" with essentially full range of motion of 
all extremities with the exception of the right ankle.  

Criteria 

The threshold question that must be resolved with regard to 
claims of entitlement to service connection is whether the 
veteran has presented evidence of well-grounded claims.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. App. at 
81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of his 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issues 
presented by the claims.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).

In determining whether a claim is well grounded, the claimant's 
evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Lay assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) (West 
1991); if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or aggravated 
during the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

The Board finds the claims of entitlement to service connection 
for a neck disorder and a back disorder to be not well-grounded.  
The veteran sought treatment for pain in the neck several times 
during active duty beginning in September 1972.  The only 
assessment made for a neck injury was cervical strain.  The first 
evidence of a complaint of a back injury was included on a 
treatment record dated in September 1990.  The assessment at that 
time was possible herniation of T-1 vertebra and possible tearing 
of muscle tissue.  The last time the veteran complained 
in-service of neck injuries was in December 1990.  A neck injury 
was not diagnosed at that time.  The veteran complained of 
recurrent back pain at the time of the May 1991 retirement 
examination.  However, the examiner who conducted the veteran's 
retirement examination in May 1991 did not diagnose the presence 
of a back disorder.  The examiner also did not note the presence 
of a neck disorder.  



There is no post-service medical evidence of record demonstrating 
that the veteran currently has a neck disorder or a back disorder 
which was linked to active duty.  In fact, there is no evidence 
of record demonstrating that the veteran currently has a neck or 
back disorder.  No private treatment records or VA treatment 
records have been associated with the claims file evidencing the 
presence of a neck disorder or a back disorder.  At the time of 
the most recent VA examination conducted in December 1991, the 
veteran did not complain of a neck disorder or a back disorder 
and neither a neck disorder nor a back disorder was diagnosed at 
that time.  

The veteran's claims that he has a neck disorder and a back 
disorder as a result of active duty are predicated upon his own 
unsubstantiated opinions.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Grivois, the veteran's lay 
opinions are an insufficient basis upon which to find his claims 
well grounded. Espiritu, King.  Accordingly, as well grounded 
claims must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claims for service connection for a neck 
disorder and a back disorder must be denied as not well grounded.  

Although the Board considered and denied the appellant's claims 
on a ground different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by the 
decision.  This is because in assuming that the claims were well 
grounded, the RO accorded the appellant greater consideration 
than his claims in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and the 
failure to meet his initial burden in the adjudication process, 
the Board concludes that he has not been prejudiced by the 
decision to deny his appeal for service connection for a neck 
disorder and a back disorder.


The Board further finds that the RO advised the appellant of the 
evidence necessary to establish well grounded claims, and the 
appellant has not indicated the existence of any post service 
medical evidence that has not already been obtained that would 
well ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted well grounded claims of 
entitlement to service connection for a neck disorder and a back 
disorder, the doctrine of reasonable doubt has no application.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a neck disorder and a back 
disorder, the appeals are denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

